 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8
     YONG S. IN,                                         CASE NO. 1:18-CV-1267 AWI-JLT
 9
                            Plaintiff,                   ORDER ON PLAINTIFFS’
10                                                       MOTION TO REMAND CASE
                    v.                                   TO STATE COURT
11
     BMW OF NORTH AMERICA, LLC,                          (Doc. No. 13)
12
                            Defendant.
13

14          Plaintiff Yong S. In purchased a vehicle manufactured and warranted by Defendant BMW
15   of North America, LLC (“BMW LLC”). The vehicle contained defects which Defendant has been
16   unable to repair, despite a “reasonable number of opportunities” to do so. Doc. No. 1-1 at ¶ 6.
17   Plaintiff filed his complaint against Defendant in the Superior Court of California, Kern County,
18   alleging numerous violations of California statutory and common law. See Id. Defendant
19   removed to this Court on diversity grounds, alleging complete diversity of citizenship and an
20   amount in controversy over $75,000. Doc. No. 1.
21          Plaintiff now seeks remand, arguing Defendant has not met its removal burden because
22   Defendant has failed to properly demonstrate complete diversity of citizenship. Doc. No. 13 at
23   p. 5. Plaintiff argues that as an LLC, Defendant’s citizenship is governed by the citizenship of its
24   members, and one of the twenty-six members is a citizen of California. Id. Defendant contends
25   the opposite, that its removal papers demonstrate the LLC’s only member is a Delaware
26   corporation headquartered in New Jersey. Doc. No. 15 at p. 2.
27          Because an ambiguity exists as to BMW LLC’s membership, Defendant has not met its
28   burden to show removal is warranted. The Court GRANTS Plaintiff’s motion to remand.
 1                                            Removal and Remand
 2           A defendant may remove to federal court a claim filed in state court that also could have
 3   initially been brought in federal court. 28 U.S.C. § 1441(a); Caterpillar Inc. v. Williams, 482 U.S.
 4   386, 392 (1987). However, “[i]f at any time before final judgment it appears that the district court
 5   lacks subject matter jurisdiction [over the removed claims], the case shall be remanded.” 28
 6   U.S.C. § 1447(c); Gibson v. Chrysler Corp., 261 F.3d 927, 932 (9th Cir. 2001). The removal
 7   statute is strictly construed against removal jurisdiction. Geographic Expeditions, Inc. v. Estate of
 8   Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010). It is presumed that a case lies outside the limited
 9   jurisdiction of the federal courts, and the burden of establishing the contrary rests upon the party
10   asserting jurisdiction. Id. at 1106-07. This “strong presumption against removal jurisdiction”
11   means that “the court resolves all ambiguity in favor of remand to state court.” Hunter v. Philip
12   Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009) (citing Gaus v. Miles, Inc., 980 F.2d 564, 566
13   (9th Cir. 1992)). That is, federal jurisdiction over a removed case “must be rejected if there is any
14   doubt as to the right of removal in the first instance.” Geographic Expeditions, 599 F.3d at 1107;
15   Gaus, 980 F.2d at 566.
16                                                   Analysis
17           A district court has original jurisdiction over civil actions between citizens of different
18   states in which the alleged damages exceed $75,000. 28 U.S.C. § 1332(a)(1). It is undisputed that
19   Plaintiff is a citizen of California, and the matter in controversy exceeds $75,000. See Doc. Nos.
20   13, 15. As to Defendant BMW LLC’s citizenship, Defendant points to its corporate disclosure
21   statement filed with its notice of removal, as well as to Plaintiff’s Exhibit 1, as proof that it is not a
22   citizen of California. Doc. No. 3, 13-1. Defendant asserts these documents demonstrate BMW
23   LLC is wholly owned by “BMW (US) Holding Corp”—a Delaware Corporation with its principal
24   place of business in New Jersey. Id. Defendant thus concludes that since the Ninth Circuit deems
25   an LLC to be “a citizen of every state of which its owners/members are citizens,” and since BMW
26   Holding Corp. is a citizen of Delaware and New Jersey, BMW LLC is not a citizen of California.
27   See Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006); 28 U.S.C.
28   § 1332(c)(1).

                                                         2
 1           Plaintiff does not dispute the citizenship of BMW Holding Corp., but does dispute that
 2   BMW LLC is wholly owned by the Holding Corp. For support, Plaintiff points to BMW LLC’s
 3   LLC-12, the “Statement of Information for a Limited Liability Company,” filed with the
 4   California Secretary of State in June of 2018. See Doc. No. 13-1 at p. 5. Section 5 of the LLC-12
 5   does list BMW (US) Holding Corporation as a “Manager or Member.” Id. However, this section
 6   also states “[i]f the LLC has additional managers/members, enter the name(s) and address(es) on
 7   Form LLC-12A.” Id. (emphasis added).
 8

 9

10

11

12   BMW LLC has attached an LLC-12A, which names twenty-five other individuals in the “List of
13   Additional Manager(s) or Member(s).” Id. at pp. 6-9.
14           Inexplicably, Defendant offers no evidence indicating the role these twenty-five
15   individuals play in the LLC. Defendant appears to assert they are merely managers, whose
16   citizenship would not matter for a determination of complete diversity. See Johnson, 437 F.3d at
17   899 (determining the LLC’s citizenship on the basis of that of its “owners/members”); see also
18   Silver Crown Investments, LLC v. Team Real Estate, 2018 WL 4679718 at *3 (S.D. Fla. Sept 29,
19   2018) (“For purposes of diversity jurisdiction, it is the citizenship of an LLC's members—not its
20   managers—that is relevant.”); Burge v. Sunrise Medical (US) LLC, 2013 WL 6467994 at *3 (D.
21   Col. Dec 9, 2013) (same); Canales v. ALM Media, LLC, 2013 WL 12121453 at *3 (W.D. Tex.
22   Jan. 9, 2013) (same). However, Defendant’s assertions are not supported by the evidence, as
23   Defendant merely points back to the LLC-12 to argue the number of BMW LLC’s members,
24   while ignoring the ambiguity in the forms.1 In a motion to remand, the Court “resolves all
25   ambiguity in favor of remand to state court.” Hunter, 582 F.3d at 1042.
26   ///
27   1
       Plaintiff has submitted additional evidence indicating that BMW LLC is a member-managed LLC, and that one of
28   the individuals listed on the LLC-12A is a citizen of California. See Doc. No. 13-1 at Ex’s. 2-4. While not
     dispositive, it lends further credence to Plaintiff’s argument that BMW LLC has not one—but twenty-six—members.

                                                            3
 1           Resolving the ambiguity in favor of Plaintiff, it is equally plausible that these twenty-five
 2   individuals are members of BMW LLC, as indicated on the LLC-12 and -12A. Thus, Defendant
 3   was required to “affirmatively allege [their] actual citizenship . . . .” Kanter v. Warner-Lambert
 4   Co., 265 F.3d 853, 857 (9th Cir. 2001). Defendant has not done so, and so has failed to meet its
 5   burden to demonstrate complete diversity. Geographic Expeditions, 599 F.3d at 1107; see also
 6   Doppes v. California Scents, LLC, 2018 WL 3583052 at *2 (C.D. Cal. July 25, 2018) (remanding
 7   to state court for lack of diversity where defendants failed to demonstrate the thirteen individuals
 8   listed on its publicly-filed documents were merely managers or officers); San Jacincto Oil & Gas
 9   Exploration, LLC v. Famcor Oil, Inc., 2007 WL 2527865 at *2 (D. Ariz. Aug. 31, 2007)
10   (“Without knowing the state of citizenship of any of the constituent members of either [plaintiffs],
11   it is impossible to know whether complete diversity exists.”). Without subject matter jurisdiction
12   over the removed claims, the Court must remand. 28 U.S.C. § 1447(c); Gibson., 261 F.3d at 932.
13                                                 ORDER
14           Accordingly, IT IS HEREBY ORDERED that:
15      1.      Plaintiffs’ Motion to Remand (Doc. No. 13) is GRANTED;
16      2.      This action is REMANDED to the Superior Court of California, County of Kern; and
17      3.      The Clerk of the Court is directed to CLOSE this case.
18
     IT IS SO ORDERED.
19

20   Dated: November 19, 2018
                                                  SENIOR DISTRICT JUDGE
21

22

23

24

25

26
27

28

                                                        4
